Exhibit 10.7



EXECUTION VERSION



[Information indicated with brackets has been excluded from this exhibit because
it is not material and would be competitively harmful if publicly disclosed]









PNMAC GMSR ISSUER TRUST,

as Issuer



and



CITIBANK, N.A.,

as Indenture Trustee, Calculation Agent, Paying Agent and Securities
Intermediary



and



PENNYMAC LOAN SERVICES, LLC,

as Administrator and as Servicer



and



CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC,

as Administrative Agent



and consented to by

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Noteholder



--------------------------------------------------------------------------------

AMENDMENT NO. 3

Dated as of August 25, 2020

to the

AMENDED AND RESTATED SERIES 2016-MSRVF1 INDENTURE SUPPLEMENT

Dated as of February 28, 2018

--------------------------------------------------------------------------------

PNMAC GMSR ISSUER TRUST

MSR COLLATERALIZED NOTES,

SERIES 2016-MSRVF1









1

--------------------------------------------------------------------------------

AMENDMENT NO. 3 TO AMENDED AND RESTATED SERIES 2016-MSRVF1 INDENTURE SUPPLEMENT



This Amendment No. 3 to the Amended and Restated Series 2016-MSRVF1 Indenture
Supplement (this “Amendment”) is dated as of August 25, 2020, by and among PNMAC
GMSR ISSUER TRUST, as issuer (the “Issuer”), CITIBANK, N.A. (“Citibank”), as
indenture trustee (the “Indenture Trustee”), PENNYMAC LOAN SERVICES, LLC
(“PLS”), as administrator (in such capacity, the “Administrator”) and as
servicer (in such capacity, the “Servicer”), and CREDIT SUISSE FIRST BOSTON
MORTGAGE CAPITAL LLC, as administrative agent (the “Administrative Agent”), and
is consented to by CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH (“CSCIB”), as the
sole noteholder of 100% of the Series 2016-MSRVF1 Note (the “Noteholder”).

RECITALS

WHEREAS, the Issuer, the Indenture Trustee, the Administrator, the Servicer and
the Administrative Agent are parties to that certain Third Amended and Restated
Indenture, dated as of April 1, 2020 (as may be amended, restated, supplemented
or otherwise modified from time to time, the “Base Indenture”), the provisions
of which are incorporated, as modified by that certain Amended and Restated
Series 2016-MSRVF1 Indenture Supplement, dated as of February 28, 2018 (as
amended by Amendment No. 1, dated as of August 10, 2018, and Amendment No. 2,
dated as of April 24, 2020, and as may be further amended, restated, supplement
or otherwise modified from time to time, the “Series 2016-MSRVF1 Indenture
Supplement”, and together with the Base Indenture, the “Indenture”), among the
Issuer, Citibank, the Servicer, the Administrator and the Administrative Agent.
 Capitalized terms used but not otherwise defined herein shall have the meanings
given to them in the Indenture;

WHEREAS, the Issuer, the Indenture Trustee, the Administrator, the Servicer, the
Administrative Agent and the Noteholder have agreed, subject to the terms and
conditions of this Amendment, that the Series 2016-MSRVF1 Indenture Supplement
be amended to reflect certain agreed upon revisions to the terms of the Series
2016-MSRVF1 Indenture Supplement;

WHEREAS, pursuant to Section 12.2 of the Base Indenture, the Issuer, the
Indenture Trustee, the Administrator, the Servicer and the Administrative Agent,
with prior notice to each Note Rating Agency and the consent of the Majority
Noteholders of each Series materially and adversely affected by such amendment,
by Act of said Noteholders delivered to the Issuer, the Administrator, the
Servicer, the Administrative Agent and the Indenture Trustee, upon delivery of
an Issuer Tax Opinion (unless the Noteholders unanimously consent to waive such
opinion), for the purpose of adding any provisions to, or changing in any manner
or eliminating any of the provisions of, any Indenture Supplement;

WHEREAS, pursuant to Section 12.3 of the Base Indenture, in executing or
accepting the additional trusts created by any amendment or Indenture Supplement
of the Base Indenture permitted by Article XII or the modifications thereby of
the trusts created by the Base Indenture, the Indenture Trustee will be entitled
to receive, and (subject to Section 11.1 of the Base Indenture) will be fully
protected in relying upon, an Opinion of Counsel stating that the execution of
such amendment or Indenture Supplement is authorized and permitted by the Base
Indenture



1

--------------------------------------------------------------------------------

and that all conditions precedent thereto have been satisfied (the
“Authorization Opinion”); provided, that no such Authorization Opinion shall be
required in connection with any amendment or Indenture Supplement consented to
by all Noteholders if all of the Noteholders have directed the Indenture Trustee
in writing to execute such amendment or Indenture Supplement;

WHEREAS, pursuant to Section 1.3 of the Base Indenture, the Issuer shall deliver
an Officer’s Certificate stating that all conditions precedent, if any, provided
for in the Base Indenture relating to a proposed action have been complied with
and that the Issuer reasonably believes that this Amendment will not have a
material Adverse Effect, and shall also furnish to the Indenture Trustee an
opinion of counsel stating that in the opinion of such counsel all conditions
precedent to a proposed action, if any, have been complied with (unless 100% of
the Noteholders have consented to the related amendment, modification or action
and all of the Noteholders have directed the Indenture Trustee in writing to
execute such amendment or supplement, or with respect or with respect to any
other modification or action, directed the Indenture Trustee in writing to
permit such modification or action without receiving such certificate or
opinion);

WHEREAS, pursuant to Section 11.1 of the Trust Agreement, prior to the execution
of any amendment to any Transaction Documents to which the Trust is a party, the
Owner Trustee shall be entitled to receive and rely upon an Opinion of Counsel
stating that the execution of such amendment is authorized or permitted by the
Trust Agreement and that all conditions precedent have been met;

WHEREAS, pursuant to Section 4.1(a)(iii) of the Trust Agreement, the consent of
each of the Owners (as defined in the Trust Agreement) (unless an Event of
Default has occurred and is continuing), the Administrative Agent and the Series
Required Noteholders of all Variable Funding Notes is required for the amendment
or other change to any Transaction Document in circumstances where the consent
of any Noteholder or the Administrative Agent is required (other than an
amendment or supplement to the Base Indenture pursuant to Section 12.1 thereof);

WHEREAS, the Series 2016-MSRVF1 Note (the “Series 2016-MSRVF1 Note”), was issued
to PennyMac Loan Services, LLC (“PLS”) pursuant to the terms of the Series
2016-MSRVF1 Indenture Supplement, and was purchased by CSCIB under the Master
Repurchase Agreement, dated as of December 19, 2016 (as amended by Amendment No.
1, dated as of February 28, 2019, Amendment No. 2, dated as of April 1, 2020,
Amendment No. 3, dated as of April 24, 2020, and Amendment No. 4, dated as of
August 25, 2020, and as may be further amended, restated, supplemented or
otherwise modified from time to time, the “Series 2016-MSRVF1 Repurchase
Agreement”), by and among the Administrative Agent, CSCIB, as buyer, and PLS, as
seller, pursuant to which PLS sold all of rights, title and interest in the
Series 2016-MSRVF1 Note to CSCIB;

WHEREAS, (i) pursuant to the Trust Agreement, PLS is the sole Owner and (ii)
pursuant to the Series 2016-MSRVF1 Indenture Supplement, with respect to the
Series 2016-MSRVF1 Note, any Action provided by the Base Indenture or the Series
2016-MSRVF1 Indenture Supplement to be given or taken by a Noteholder shall be
taken by CSCIB, as the buyer of the Series 2016-MSRVF1 Note under the Series
2016-MSRVF1 Repurchase Agreement;



2

--------------------------------------------------------------------------------

WHEREAS, pursuant to Section 10 of the Series 2016-MSRVF1 Indenture Supplement,
the parties hereto may enter into an amendment to supplement, amend or revise
any term or provision of the Series 2016-MSRVF1 Indenture Supplement pursuant to
the terms and provisions of Section 12.2 of the Base Indenture with the consent
of the Noteholder of 100% of the Series 2016-MSRVF1 Note; and

WHEREAS, as of the date hereof, the Series 2016-MSRVF1 Note is not rated by any
Note Rating Agency.

NOW, THEREFORE, the Issuer, Indenture Trustee, the Administrator, the Servicer
and the Administrative Agent hereby agree, in consideration of the amendments,
agreements and other provisions herein contained and of certain other good and
valuable consideration the receipt and sufficiency of which is hereby
acknowledged by the parties hereto, that the Series 2016-MSRVF1 Indenture
Supplement is hereby amended as follows:

Section 1.        Amendments to the Series 2016-MSRVF1 Indenture Supplement.

(a)        Section 2 of the Series 2016-MSRVF1 Indenture Supplement is hereby
amended by deleting the definition of “Margin” in its entirety and replacing it
with the following:

“Margin” means, for the Series 2016-MSRVF1 Notes, (i) [*****] per annum or (ii)
upon the occurrence of an Initial Term Note Offering, the margin over the
related swap rate in effect for the Term Notes subject to such Initial Term Note
Offering plus [*****].

(b)        Section 2 of the Series 2016-MSRVF1 Indenture Supplement is hereby
amended by adding the following definition of “Initial Term Note Offering”:

“Initial Term Note Offering” means the issuance of at least $200,000,000 in Term
Notes to third party investors in accordance with the Base Indenture.

Section 2.        Effective Date of Margin and Note Interest Rate.  For the
avoidance of doubt, the Note Interest Rate will be recalculated using the
revised Margin on the date this Amendment is executed.  When determining the
Interest Payment Amount for the first Payment Date or Interim Payment Date
immediately following execution of this Amendment, the previously defined Margin
and related Note Interest Rate that were effective prior to the date of this
Amendment will be used to accrue interest from the beginning of the Interest
Accrual Period through the calendar day before the execution of this Amendment
and the revised Margin and related Note Interest Rate will be used to accrue
interest from the date this Amendment was executed through the end of the
Interest Accrual Period.

Section 3.       No Note Rating Agency.  As of the date hereof and prior to the
execution of this Amendment, the Series 2016-MSRVF1 Note is not rated by any
Note Rating Agency.

Section 4.       Conditions to Effectiveness of this Amendment.  This Amendment
shall become effective (i) upon the execution and delivery of this Amendment by
all parties hereto (the “Amendment Effective Date”) and (ii) upon delivery of
the Issuer Tax Opinion pursuant to Section



3

--------------------------------------------------------------------------------

12.2 of the Base Indenture and Opinion of Counsel pursuant to Section 11.1 of
the Trust Agreement.

Section 5.        Consent, Acknowledgment and Waiver.  By execution of this
Amendment, CSCIB, as Noteholder of 100% of the Series 2016-MSRVF1 Note, hereby
consents to this Amendment.  The Noteholder certifies that it is the sole
Noteholder of the Series 2016-MSRVF1 Note with the right to instruct the
Indenture Trustee.  In addition, the Noteholder certifies as to itself that (i)
it is authorized to execute and deliver this consent and such power has not been
granted or assigned to any other person, (ii) the Person executing this
Indenture Supplement on behalf of the Noteholder is duly authorized to do so,
(iii) the Indenture Trustee may conclusively rely upon such consent and
certifications, (iv) the execution by Noteholder of this Amendment should be
considered an “Act” by Noteholders pursuant to Section 1.5 of the Base
Indenture, and (v) it acknowledges and agrees that the amendments effected by
this Amendment shall become effective on the Amendment Effective Date.  The
Noteholder further hereby instructs the Indenture Trustee to execute this
Amendment, thereby waiving the requirement for the delivery of the Authorization
Opinion and the Officer’s Certificate pursuant to Sections 1.3 and 12.3 of the
Base Indenture.

Section 6.       Representations and Warranties.  The Issuer hereby represents
and warrants to the Indenture Trustee, the Administrative Agent and the
Noteholder that as of the date hereof it is in compliance with all the terms and
provisions set forth in the Indenture on its part to be observed or performed
remains bound by the terms thereof, and that no Event of Default has occurred or
is continuing, and hereby confirms and reaffirms the representations and
warranties contained in Section 9.1 of the Base Indenture.

Section 7.       Limited Effect.  Except as expressly amended and modified by
this Amendment, the Indenture shall continue to be, and shall remain, in full
force and effect in accordance with its terms and the execution of this
Amendment.

Section 8.       No Recourse.  It is expressly understood and agreed by the
parties hereto that (a) this Amendment is executed and delivered by Wilmington
Savings Fund Society, FSB (“WSFS”), not individually or personally but solely as
Owner Trustee of the Issuer under the Trust Agreement, in the exercise of the
powers and authority conferred and vested in it, (b) each of the
representations, warranties, undertakings and agreements herein made on the part
of the Issuer is made and intended not as personal representations, warranties,
undertakings and agreements by WSFS but is made and intended for the purpose of
binding only the Issuer, (c) nothing herein contained shall be construed as
creating any liability on WSFS, individually or personally, to perform any
covenant either expressed or implied contained herein, all such liability, if
any, being expressly waived by the parties hereto and by any Person claiming by,
through or under the parties hereto, (d) WSFS has made no investigation as to
the accuracy or completeness of any representations or warranties made by the
Issuer in this Amendment and (e) under no circumstances shall WSFS be personally
liable for the payment of any indebtedness or expenses of the Issuer or be
liable for the breach or failure of any obligation, representation, warranty or
covenant made or undertaken by the Issuer under this Amendment or any other
related documents.

Section 9.        Successors and Assigns.  This Amendment shall be binding upon
the parties hereto and their respective successors and assigns.



4

--------------------------------------------------------------------------------

Section 10.      GOVERNING LAW.  THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO OR IN CONNECTION WITH THIS AMENDMENT, THE
RELATIONSHIP OF THE PARTIES HERETO, AND/OR THE INTERPRETATION AND ENFORCEMENT OF
THE RIGHTS AND DUTIES OF THE PARTIES HERETO WILL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE
CONFLICT OF LAW PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF
THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

Section 11.      Counterparts.  This Amendment may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all of such counterparts shall together constitute but one and the same
instrument.  The parties agree that this Amendment may be accepted, executed or
agreed to through the use of an electronic signature in accordance with the
Electronic Signatures in Global and National Commerce Act, 15 U.S.C. § 7001 et
seq, Official Text of the Uniform Electronic Transactions Act as approved by the
National Conference of Commissioners on Uniform State Laws at its Annual
Conference on July 29, 1999 and any applicable state law. Any document accepted,
executed or agreed to in conformity with such laws will be binding on all
parties hereto to the same extent as if it were physically executed and each
party hereby consents to the use of any secure third party electronic signature
capture service with appropriate document access tracking, electronic signature
tracking and document retention.

Section 12.      Entire Agreement.  The Indenture, as amended by this Amendment,
constitutes the entire agreement among the parties hereto with respect to the
subject matter hereof, and fully supersedes any prior or contemporaneous
agreements relating to such subject matter.

Section 13.      Recitals.  The recitals and statements contained in this
Amendment shall be taken as the statements of the Issuer, and the Indenture
Trustee does not assume any responsibility for their correctness.  The Indenture
Trustee does not make any representation as to the validity or sufficiency of
this Amendment (except as may be made with respect to the validity of its own
obligations hereunder.)  In entering into this Amendment, the Indenture Trustee
shall be entitled to the benefit of every provision of the Indenture relating to
the conduct of, or affecting the liability of or affording protection to it.

[Signature Pages Follow]





5

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed as of the date first above written.



PNMAC GMSR ISSUER TRUST, as Issuer















By: Wilmington Savings Fund Society, FSB, not in its individual capacity but
solely as Owner Trustee















By:

/s/ Mary Emily Pagano



Name:

Mary Emily Pagano



Title:

Assistant Vice President





[PNMAC GMSR ISSUER TRUST – Amendment No. 3 to A&R Series 2016-MSRVF1 Indenture
Supplement]

--------------------------------------------------------------------------------

PENNYMAC LOAN SERVICES, LLC, as
Servicer, as Administrator and sole Owner















By:

/s/ Pamela Marsh



Name:

Pamela Marsh



Title:

Senior Managing Director and Treasurer





[PNMAC GMSR ISSUER TRUST – Amendment No. 3 to A&R Series 2016-MSRVF1 Indenture
Supplement]

--------------------------------------------------------------------------------

CITIBANK, N.A., as Indenture Trustee, and
not in its individual capacity















By:

/s/ Valerie Delgado



Name:

Valerie Delgado



Title:

Senior Trust Officer





[PNMAC GMSR ISSUER TRUST – Amendment No. 3 to A&R Series 2016-MSRVF1 Indenture
Supplement]

--------------------------------------------------------------------------------

CREDIT SUISSE FIRST BOSTON
MORTGAGE CAPITAL LLC, as
Administrative Agent















By:

/s/ Dominic Obaditch



Name:

Dominic Obaditch



Title:

Vice President





[PNMAC GMSR ISSUER TRUST – Amendment No. 3 to A&R Series 2016-MSRVF1 Indenture
Supplement]

--------------------------------------------------------------------------------

CONSENTED TO BY:









CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as Noteholder of 100% of the Series
2016-MSRVF1 Note















By:

/s/ Dominic Obaditch



Name:

Dominic Obaditch



Title:

Authorized Signatory















By:

/s/ Margaret Dellafera



Name:

Margaret Dellafera



Title:

Authorized Signatory



[PNMAC GMSR ISSUER TRUST – Amendment No. 3 to A&R Series 2016-MSRVF1 Indenture
Supplement]

--------------------------------------------------------------------------------